DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 30, 2022.  As directed by the amendment: claim(s) 1, 11, and 20 have been amended, no claim(s) have been cancelled, and claim(s) 21 have been added. Thus, claims 1-21 are currently pending in the application.
Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered but they are not persuasive. The applicant principally argues that the moving average interpolation method differs from a moving average; therefore, it doesn’t read on the newly amended independent claims. The examiner respectfully disagrees. Based on the examiner’s search a “moving average” operation can be used as an interpolation method. A moving average is defined as a calculation to analyze data point by creating a series of averages of different subsets of the full data set. So essentially, the moving average interpolation is a specific type of moving average operation that includes a weighted component to the calculation. So while there is a difference in moving average vs moving average interpolation the claims are still read on by the prior art. Both a moving average and a moving average interpolation requires averaging subsets of a full set of data.  The claims do not preclude the type of averaging that is computed on the data. The claim limitations only require that an averaging of the subsets are computed to derive the ECG waveforms, and the moving average executes that computation exactly in Kim as disclosed in Fig 9. The examiner is not convinced therefore the rejection is maintained, and the newly amended claim limitations addressed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “the average performed with each of the subset of further segments aligned.” Claims 11 and 20 recite the limitation “wherein the selected segments are overlapped for generating the average.” Claim 21 recites “wherein the record is for at least thirty minutes.” The applicant points to [0045] and [0048] as support for these amendments to the following claims; however, the examiner fails to see where this is supported. Based on the examiner’s review [0045] focuses on the segments being substantially the same length and [0048] focuses on the groups of segments of the ECG signal and that averaging can be applied to each group independently. Furthermore, the applicant has only disclosed a time duration of 15 minutes maximally in [0061]. The instant disclosure fails to disclose the words “aligned” or “overlapped” as well as their variations. Therefore, it appears the applicant is trying to claim new matter that is not supported by the instant specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “further” in claims 1, 11 and 20 is a relative term which renders the claim indefinite. The term “further” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1, 11, and 20 contain the limitation “a subset of further segments" however, it is unclear to the examiner what is meant by a subset of further segments. Is this meant to differentiate the segments from the subset of segments?  The examiner has understood this to just mean a further step of selecting the subset of segments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson (US 2015/0366518 A1) in view of Albert (US 2015/0320328 A1), Lange (US 2005/0281439 A1), Kim (US 2003/0139654 A1) and further evidenced by Burg (US 2015/0313484 A1)
Regarding claim 1, Sampson discloses a wearable device for measuring an electrocardiogram (ECG) (e.g. [0045]), the wearable device comprising: at least one electrical sensor including a first input plate (e.g. Fig 1:6; [0012]; [0045] lines 8-13; [0046] lines 5-8 the input plate is the ECG electrode) and a second input plate placed in contact with opposite sides of a single limb of a patient (e.g. Fig 1:6; [0012]; [0045] lines 8-13; [0046] lines 5-8 the input plate is the ECG electrode and it is disclosed that you would want the electrodes as far apart as possible such as on the back of the case and on the clasp), the at least one electrical sensor being configured to: record, via the first input plate and the second input plate, an electrical signal from the single limb of the patient (e.g. Fig 1:6; [0012]; [0045] lines 8-13; [0046] lines 5-8), the electrical signal including an ECG signal and a noise component (e.g. Fig 8/9; [0005]; [0012] it is well understood in the art, that all signals will have a noise or artificial artifact included), wherein ECG complexes of the ECG signal are not evident in the recorded electrical signal (e.g. Fig 8:800 [0135]); a processor communicatively coupled to the at least one electrical sensor (e.g. abstract; [0045] lines 16-20; [0057]), the processor being configured to: acquire a reference signal including indications of onset times of heart beats (e.g. [0141]; [0143]; [0153]-[0155] the qrs complex includes indications of onset times of heartbeats as well as the PPG peaks detailed in Fig 9:903/904), the reference signal being measured synchronously with the electrical signal, the reference signal being different from the ECG signal (e.g. Fig 9:900; [0048]); generate, from the recorded electrical signal, the segments being time-locked with the onset times in the reference signal (e.g. Fig 8 and 9; [0142]-[0144]).  Sampson is silent regarding wherein generating a segment of the segments includes assigning a start of the segment to a first time of a first peak in the reference signal and assigning an end of the segment to a second time of a second peak in the reference signal; select, from the segments, a subset of further segments substantially of a same length; averaging the subset of further segments to derive average ECG waveforms, thereby reducing the noise component, the average performed with each of the subset of further segments aligned; and filter the average ECG waveforms to increase signal-to-noise ratio in the average ECG waveforms. 
However, Albert discloses a blood pressure monitor generate, from the recorded electrical signal, the segments being time-locked with the onset times in the reference signal (e.g. [0032]; [0053]); wherein generating a segment of the segments includes assigning a start of the segment to a first time of a first peak in the reference signal and assigning an end of the segment to a second time of a second peak in the reference signal (e.g. [0032]; [0053]).
Furthermore, Lange discloses a method and apparatus for electro-biometric identity recognition having a processor configured to: average the subset of further segments to derive ECG waveforms, thereby reducing the noise component and filter the average ECG waveforms to increase signal-to-noise ratio in the average ECG waveforms, the average performed with each of the subset of further segments aligned (e.g. [0134]-[0141] [0136] explicitly states the ECG complexes are aligned “time-locked”).
Additionally, Kim discloses a system and method for short-time monitoring of physiological signals wherein select, from the segments, a subset of further segments substantially of a same length by utilizing a method of moving averages, (e.g. [0049]-[0050] Fig 9; a moving average is defined as a calculation to analyze data points by creating a series of averages of different subsets of the full data set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Sampson to incorporate the teachings of Albert generate, from the recorded electrical signal, the segments being time-locked with the onset times in the reference signal; wherein generating a segment of the segments includes assigning a start of the segment to a first time of a first peak in the reference signal and assigning an end of the segment to a second time of a second peak in the reference signal for the purpose of getting a consistent and accurate measurement (e.g. [0053]). 
Further, to incorporate the teachings of Lange and Kim to split the time-locked ECG signal into segments; select, from the segments, a subset of further segments substantially of a same length; average the subset of further segments to derive ECG waveforms, thereby reducing the noise component, the average performed with each of the subset of further segments aligned and utilize the average ECG waveforms in the filtering process for the purpose of being able to extract the noise from the true ECG data to make it useable. 
Furthermore, Burg discloses a portable device with multiple integrated sensors for vital signs comprising an electrical signal from the patient (e.g. Fig 7a:A706; Fig ), the electrical signal including an ECG signal and a noise component (e.g. Fig 7a/7b:A706/S706 [0101] Fig 7B-1:graph 1), wherein ECG complexes of the ECG signal are not evident in the recorded electrical signal (e.g. Fig 7a/7b:A706/S706 [0101] Fig 7B-1:graph 1); a processor communicatively coupled to the at least one electrical sensor (e.g. Fig 2B:206 [0060]), the processor being configured to: acquire a reference signal including indications of onset times of heart beats (e.g. Fig 7A/7B:A701/S701 [0102]-[0103]), the reference signal being measured synchronously with the electrical signal, the reference signal being different from the ECG signal (e.g. [0103]); generate, from the recorded electrical signal, the segments being time-locked with the onset times in the reference signal (e.g. [0102]-[0104]). This art is utilized to show that this process of analyzing ECG data with a reference signal (or a PPG signal) is well known in the art.
Regarding claim 11, Sampson discloses a method for measuring an electrocardiogram (ECG) using a wearable device (e.g. [0045]; [0148]-[0154]), the method comprising: recording, via at a first input plate (e.g.  Fig 1:6; [0012]; [0045] lines 8-13; [0046] lines 5-8 the input plate is the ECG electrode) and a second input plate of at least one electrical sensor associate with a wearable device (e.g.  Fig 1:6), wherein the first input plate and the second input plate are placed in contact with opposite sides of a single limb of the patient (e.g. Fig 1:6; [0012]; [0045] lines 8-13; [0046] lines 5-8 the input plate is the ECG electrode and it is disclosed that you would want the electrodes as far apart as possible such as on the back of the case and on the clasp), wherein ECG complexes of the ECG signal are not evident in the recorded electrical signal (e.g. e.g. Fig 8:800 [0135]), acquiring, by a processor communicatively coupled to the at least one sensor (e.g. abstract; [0045] lines 16-20; [0057]), a reference signal including indications of onset times of heart beats (e.g. [0141];[0153]-[0155] the qrs complex includes indications of onset times of heartbeats), the reference signal being acquired synchronously with the electrical signal, the reference signal being difference from the ECG signal (e.g. Fig 9:900; [0048]); generating, by the processor from the recorded electrical signal, segments of the recorded electrical signal, the segments being time-locked with the onset times in the reference signal (e.g. Fig 8 and 9; [0142]-[0144]).  Sampson is silent regarding wherein generating a segment of the segments includes assigning a start of the segment to a first time of a first peak in the reference signal and assigning an end of the segment to a second time of a second peak in the reference signal; selecting, by the processor, from the segments, a subset of further segments substantially of a same length; averaging, by the processor, the subset of further selected segments to derive average ECG waveforms, thereby reducing the noise component, wherein the selected segments are overlapped for generating the average; and filter the average ECG waveforms to increase signal-to-noise ratio in the average ECG waveforms. 
However, Albert discloses a blood pressure monitor generate, from the recorded electrical signal, the segments being time-locked with the onset times in the reference signal (e.g. [0032]; [0053]); wherein generating a segment of the segments includes assigning a start of the segment to a first time of a first peak in the reference signal and assigning an end of the segment to a second time of a second peak in the reference signal (e.g. [0032]; [0053]).
Furthermore, Lange discloses a method and apparatus for electro-biometric identity recognition having a processor configured to: average the subset of further segments to derive ECG waveforms, thereby reducing the noise component and filter the average ECG waveforms to increase signal-to-noise ratio in the average ECG waveforms, wherein the selected segments are overlapped for generating the average (e.g. [0134]-[0141] [0136] explicitly states the ECG complexes are aligned “time-locked”).
Additionally, Kim discloses a system and method for short-time monitoring of physiological signals wherein select, from the segments, a subset of further segments substantially of a same length by utilizing a method of moving averages, (e.g. [0049]-[0050] Fig 9; a moving average is defined as a calculation to analyze data points by creating a series of averages of different subsets of the full data set).
Further, to incorporate the teachings of Lange and Kim to split the time-locked ECG signal into segments; select, from the segments, a subset of further segments substantially of a same length; average the subset of further segments to derive ECG waveforms, thereby reducing the noise component, wherein the selected segments are overlapped for generating the average and utilize the average ECG waveforms in the filtering process for the purpose of being able to extract the noise from the true ECG data to make it useable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Sampson to incorporate the teachings of Albert generate, from the recorded electrical signal, the segments being time-locked with the onset times in the reference signal; wherein generating a segment of the segments includes assigning a start of the segment to a first time of a first peak in the reference signal and assigning an end of the segment to a second time of a second peak in the reference signal for the purpose of getting a consistent and accurate measurement (e.g. [0053]). Further, to incorporate the teachings of Lange to split the time-locked ECG signal into segments; average the segments to derive ECG waveforms, thereby reducing the noise component and utilize the average ECG waveforms in the filtering process for the purpose of being able to extract the noise from the true ECG data to make it useable. 
Furthermore, Burg discloses a portable device with multiple integrated sensors for vital signs comprising an electrical signal from the patient (e.g. Fig 7a:A706; Fig ), the electrical signal including an ECG signal and a noise component (e.g. Fig 7a/7b:A706/S706 [0101] Fig 7B-1:graph 1), wherein ECG complexes of the ECG signal are not evident in the recorded electrical signal (e.g. Fig 7a/7b:A706/S706 [0101] Fig 7B-1:graph 1); a processor communicatively coupled to the at least one electrical sensor (e.g. Fig 2B:206 [0060]), the processor being configured to: acquire a reference signal including indications of onset times of heart beats (e.g. Fig 7A/7B:A701/S701 [0102]-[0103]), the reference signal being measured synchronously with the electrical signal, the reference signal being different from the ECG signal (e.g. [0103]); generate, from the recorded electrical signal, the segments being time-locked with the onset times in the reference signal (e.g. [0102]-[0104]). This art is utilized to show that this process of analyzing ECG data with a reference signal (or a PPG signal) is well known in the art.
Regarding claim 20, Sampson discloses a non-transitory computer readable storage medium having embodied thereon instruction, which when executed by a processor, perform steps of a method (e.g. [0017]), the method comprising: recording, via at a first input plate (e.g.  Fig 1:6; [0012]; [0045] lines 8-13; [0046] lines 5-8 the input plate is the ECG electrode) and a second input plate of at least one electrical sensor associated with a wearable device (e.g.  Fig 1:6), an electrical signal from the single limb of the patient (e.g. Fig 1:6; [0012]; [0045] lines 8-13; [0046] lines 5-8), wherein ECG complexes of the ECG signal are not evident in the recorded electrical signal (e.g. e.g. e.g. Fig 8:800 [0135]), the electrical signal including an ECG signal and a noise component (e.g. [0005]; [0012] it is well understood in the art, that all signals will have a noise or artificial artifact included); wherein the first input plate and the second input plate are placed in contact with opposite sides of a single limb of the patient (e.g. Fig 1:6; [0012]; [0045] lines 8-13; [0046] lines 5-8 the input plate is the ECG electrode and it is disclosed that you would want the electrodes as far apart as possible such as on the back of the case and on the clasp), acquiring a reference signal including indications of onset times of heart beats (e.g. [0141];[0153]-[0155] the qrs complex includes indications of onset times of heartbeats), the reference signal being measured synchronously with the electrical signal, the reference signal being difference from the ECG signal (e.g. Fig 9; [0048]); generating, the recorded electrical signal, segments of the recorded electrical signal, the segments being time-locked with the onset times in the reference signal (e.g. Figs. 8 and 9 [0142]-[0144]). Sampson is silent regarding wherein generating a segment of the segments includes assigning a start of the segment to a first time of a first peak in the reference signal and assigning an end of the segment to a second time of a second peak in the reference signal; selecting, from the segments, a subset of further segments substantially of a same length; averaging the subset of further segments to derive average ECG waveforms, thereby reducing the noise component, wherein the selected segments are overlapped for generating the average; and filter the average ECG waveforms to increase signal-to-noise ratio in the average ECG waveforms.
However, Albert discloses a blood pressure monitor generate, from the recorded electrical signal, the segments being time-locked with the onset times in the reference signal (e.g. [0032]; [0053]); wherein generating a segment of the segments includes assigning a start of the segment to a first time of a first peak in the reference signal and assigning an end of the segment to a second time of a second peak in the reference signal (e.g. [0032]; [0053]).
Furthermore, Lange discloses a method and apparatus for electro-biometric identity recognition having a processor configured to: average the subset of further segments to derive ECG waveforms, thereby reducing the noise component and filter the average ECG waveforms to increase signal-to-noise ratio in the average ECG waveforms, wherein the selected segments are overlapped for generating the average (e.g. [0134]-[0141] [0136] explicitly states the ECG complexes are aligned “time-locked”).
Additionally, Kim discloses a system and method for short-time monitoring of physiological signals wherein select, from the segments, a subset of further segments substantially of a same length by utilizing a method of moving averages, (e.g. [0049]-[0050] Fig 9; a moving average is defined as a calculation to analyze data points by creating a series of averages of different subsets of the full data set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Sampson to incorporate the teachings of Albert generate, from the recorded electrical signal, the segments being time-locked with the onset times in the reference signal; wherein generating a segment of the segments includes assigning a start of the segment to a first time of a first peak in the reference signal and assigning an end of the segment to a second time of a second peak in the reference signal for the purpose of getting a consistent and accurate measurement (e.g. [0053]).
Further, to incorporate the teachings of Lange and Kim to split the time-locked ECG signal into segments; select, from the segments, a subset of further segments substantially of a same length; average the subset of further segments to derive ECG waveforms, thereby reducing the noise component, wherein the selected segments are overlapped for generating the average and utilize the average ECG waveforms in the filtering process for the purpose of being able to extract the noise from the true ECG data to make it useable. 
Furthermore, Burg discloses a portable device with multiple integrated sensors for vital signs comprising an electrical signal from the patient (e.g. Fig 7a:A706; Fig ), the electrical signal including an ECG signal and a noise component (e.g. Fig 7a/7b:A706/S706 [0101] Fig 7B-1:graph 1), wherein ECG complexes of the ECG signal are not evident in the recorded electrical signal (e.g. Fig 7a/7b:A706/S706 [0101] Fig 7B-1:graph 1); a processor communicatively coupled to the at least one electrical sensor (e.g. Fig 2B:206 [0060]), the processor being configured to: acquire a reference signal including indications of onset times of heart beats (e.g. Fig 7A/7B:A701/S701 [0102]-[0103]), the reference signal being measured synchronously with the electrical signal, the reference signal being different from the ECG signal (e.g. [0103]); generate, from the recorded electrical signal, the segments being time-locked with the onset times in the reference signal (e.g. [0102]-[0104]). This art is utilized to show that this process of analyzing ECG data with a reference signal (or a PPG signal) is well known in the art.
Regarding claims 2 and 12, modified Sampson discloses further comprising an optical sensor (e.g. [0030]; a pulse oximeter is a type of optical sensor), the optical sensor being operable to measure a color of skin above a pulsating artery of the limb (e.g. [0068]-[0070]).
Regarding claim 3 and 14, modified Sampson discloses wherein the reference signal is a photoplethysmogram signal recorded via the optical sensor simultaneously with the electrical signal (e.g. Sampson: Fig 9; [0048; [0141]; [0153]-[0155]).
Regarding claim 6 and 16, modified Sampson discloses wherein the at least one electric sensor includes a first input plate configured to be located at an inner side of the limb and a second input plate configured to be located at an outer side of the limb (e.g. Sampson: Fig 1:6; [0012]; [0045] lines 8-13; [0046] lines 5-8 the input plate is the ECG electrode and it is disclosed that you would want the electrodes as far apart as possible such as on the back of the case and on the clasp).
Regarding claim 7, modified Sampson discloses wherein the limb includes one or more of the following a wrist, an ankle, and a neck (e.g. Sampson: Fig 1:1).
Regarding claim 17, wherein the at least one electronic sensor includes two input plates located on opposite sides of the limb (e.g. Sampson: Fig 1:6; [0012]; [0045] lines 8-13; [0046] lines 5-8 the input plate is the ECG electrode and it is disclosed that you would want the electrodes as far apart as possible such as on the back of the case and on the clasp).
Regarding claims 8 and 18, modified Sampson discloses wherein the wearable device is carried out in a shape of one of the following: a wristband, a watch, and a bracelet configured to be worn on the limb (e.g. Sampson: Fig 1:1).
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson in view of Albert, Lange, Kim and further evidenced by Burg as applied to claims 1 and 11 above, and further in view of McCombie (US 2010/0298656 A1).
Regarding claims 4-5 and 14-15, modified Sampson discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 11, respectively.
Regarding claims 4 and 14, modified Sampson discloses wherein the reference signal is a photoplethysmogram signal recorded via the optical sensor simultaneously with the electrical signal.  Sampson is silent regarding the reference signal being a first derivative of a photoplethysmogram signal recorded via the optical sensor.
However, McCombie teaches a body worn monitor that measures time-dependent PPG ([0013] lines 1-2) and utilizes the reference signal being the first derivative of a photoplethysmogram signal recorded via the optical sensor ([0021] lines 7-10).
Therefore, it would have been obvious to one skilled in the art at the time of filing to modify modified the method and system of Sampson to include the teachings of McCombie, the reference signal being the first derivative of a photoplethysmogram signal recorded via the optical sensor, for the purpose of extracting greater information about the patient status and what may be attributing to the change in heart rate (e.g. McCombie-[0021] lines 1-6).
Regarding claims 5 and 15, modified Sampson is silent regarding prior to the averaging, the segments are distributed into groups, each group including segments corresponding to a certain value of a heart rate; and the averaging includes averaging segments belonging to at least one of the groups.
However, McCombie teaches prior to the averaging, the segments are distributed into groups, each group (based on limit values) including segments corresponding to a certain value of a heart rate ([0088] lines 2-5); and the averaging includes averaging segments belonging to at least one of the groups ([0090] and [0092]).
Therefore, it would have been obvious to one skilled in the art at the time of filing to modify the method and system of Sampson to include the teachings of McCombie, prior to the averaging, the segments are distributed into groups, each group including segments corresponding to a certain value of a heart rate and the averaging includes averaging segments belonging to at least one of the groups for the purpose of classify the heart rates in order to know when there is a critical problem versus normal health status (e.g. McCombie-[0087 lines 5-10).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson in view of Albert, Lange, Kim and further evidenced by Burg as applied to claims 1 and 11 above, and further in view of Moon (US 2011/0224654 A1) and Romem (US 2014/0206948).
Regarding claims 9 and 19, modified Sampson discloses the claimed invention substantially as claimed, as set forth above for claim 1 and claim 11, respectively.
Regarding claims 9 and 19, modified Sampson discloses regarding wherein the processor is further configured to: analyze average ECG waveforms derived over a period of time to determine trends in parameters of the average ECG waveforms, determining, by the processor and based at least on the trends, at least one possible symptom or a probable progression of at least one chronic heart disease (e.g. Sampson: [0105]-[0106]). Modified Sampson doesn’t explicitly disclose wherein the period of time includes a pre-determined number of one or more of the following: weeks, months and years.  
However, modified Moon does disclose a body-worn vital sign monitor that discloses prior art that monitors up to weeks and sets out to show how this invention is an improvement over that prior art.  Additionally, Moon discloses that the data can be stored on memory for a doctor to look over and review at a later time, which implies that the invention is capable of holding a few days’ worth of data.  Therefore, it would have been obvious to one skilled in the art at the time of filing to have the memory of the invention be capable of holding either weeks, months or years’ worth of data.
The method and system of modified Sampson is silent regarding the system and method further comprising: providing at least one of a report and a warning message regarding the at least one possible symptom and the probable progression.
However, Romem teaches the system and method further comprising: providing at least one of a report and a warning message regarding the at least one possible symptom and the probable progression (Romem-[250-251], [0244], [0252] and [0253]).
Therefore, regarding claims 9 and 19, it would have been obvious to one skilled in the art at the time of filing to modify the method and system of modified Sampson to include the teachings of Romem providing at least one of a report and a warning message regarding the at least one possible symptom and the probable progression for the purpose of allowing the patient to get a visual status update on their chronic disease.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson in view of Albert, Lange, Kim and further evidenced by Burg as applied to claims 1 and 11 above, and further in view of Halperin (US 2006/0241510 A1).
Regarding claim 21, modified Sampson is silent regarding wherein the record is  for at least thirty minutes.
However, Halperin discloses systems and methods for monitoring a user which includes the sensing of at least one parameter wherein the record is  for at least thirty minutes (e.g. [0374]; [0377]; [0536]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method and system of modified Sampson to include wherein the record is for at least thirty minutes for the purpose of continuously monitoring the user for application of the device (e.g. Halperin: [0377]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								June 4, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792